Citation Nr: 0323023	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  01-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On September 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran was asked to provide a 
comprehensive list, to include addresses and 
approximate dates, of all VA and non-VA health 
care providers who have treated the veteran 
for Parkinson's disease and/or symptoms 
similar thereto during the period from January 
1990 to the present.  Obtain the medical 
records from each health care provider the 
veteran identifies.
(NOTE:  The following records are of file:  
Anderson Neurological Associates, Dr. Frank 
Oliver dated prior to April 1998; Examination 
report from Dr. Edward C. Mattison, dated in 
March 2001; Medical Center Health Resources 
dated prior to June 1999; Emory Hospital, Dr. 
Grant Alexander dated prior to December 1996; 
VA outpatient treatment records from Columbia 
S. Carolina, dated prior to July 2001).

2.  After associating with the claims file all 
evidence obtained in connection with the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a general medical 
examination for the purpose of identify any 
signs and symptoms which might be attributable 
to an undiagnosed illness or medically 
unexplained chronic multisymptom illness found 
to be present, to include Parkinson's Disease.  
The examiner should elicit from the veteran 
and record a full medical history and should 
report detailed medical findings in connection 
with the evaluation of the veteran.  All 
specialized testing should be completed as 
deemed necessary by the examiner.
Based on the review of the case, to 
specifically include a review of the claims 
file, it is requested that the examiner 
address the following questions:
(a).  Whether it is as likely as not that 
Parkinson's Disease is attributable to the 
veteran's periods of active duty service?
(b).  Whether it is at likely as not that the 
veteran has a current disability manifested by 
neurological signs and symptoms and/or other 
signs and symptoms due to an undiagnosed 
illness?
(c).  If any condition claimed as due to 
undiagnosed or Gulf War Syndrome/Gulf War 
illness is attributable to a recognized 
diagnosis, the examiners should further 
comment as to whether it is at least as likely 
as not that the diagnosed condition is related 
to either of the veteran's periods of active 
duty?
Send the claims folder to the examiner for 
review prior to the examination.  A complete 
rationale for any and all opinions expressed 
should be included in the examination report.
3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

